DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/04/2020 and 08/26/2021 is being considered by the examiner.

Allowable Subject Matter
Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance:

Regarding claim 1, the prior art made of record fails to teach a computer system configured to determine a three-dimensional (3D) orientation of an object relative to a determined gravity vector, said computer system comprising: 
one or more processors; and 
one or more computer-readable hardware storage devices that store instructions that are executable by the one or more processors to cause the computer system to at least: 

generate a 3D virtual object corresponding to the 2D object, the 3D virtual object being associated with a second set of key points defining a second polygon that represents an orientation of the 3D virtual object; 
rotate the second polygon a selected number of times; 
for each rotation of the second polygon: reproject said each rotated second polygon into 2D space; and 
determine a matching score between said each reprojected rotated second polygon and the first polygon; 
select a specific reprojected rotated second polygon whose corresponding matching score is lowest as compared to any other determined matching scores associated with the second polygon; 
set the orientation of the 3D virtual object to an orientation corresponding to the specific reprojected rotated second polygon.

Regarding claim 11, the prior art made of record fails to teach a method for determining a three-dimensional (3D) orientation of an object relative to a determined gravity vector, said method comprising: 
analyzing an image to identify a two-dimensional (2D) object of a particular type, said analyzing includes identifying a first set of key points of the 2D object, the first set of key points defining a first polygon; 

rotating the second polygon a selected number of times; 
for each rotation of the second polygon: 
reprojecting said each rotated second polygon into 2D space; and 
determining a matching score between said each reprojected rotated second polygon and the first polygon; 
selecting a specific reprojected rotated second polygon whose corresponding matching score is lowest as compared to any other determined matching scores associated with the second polygon; 
setting the orientation of the 3D virtual object to an orientation corresponding to the specific reprojected rotated second polygon; and 
based on the orientation of the 3D virtual object, determining an area of focus of the 2D object in 2D space.

Regarding claim 20, the prior art made of record fails to teach a camera system comprising: 
a camera sensor; 
one or more processors; and 
one or more computer-readable hardware storage devices that store instructions that are executable by the one or more processors to cause the camera system to at least: 

generate a 3D virtual object corresponding to the 2D object, the 3D virtual object being associated with a second set of key points defining a second polygon that represents an orientation of the 3D virtual object; 
rotate the second polygon a selected number of times; 
for each rotation of the second polygon: 
reproject said each rotated second polygon into 2D space; and 
determine a matching score between said each reprojected rotated second polygon and the first polygon; 
select a specific reprojected rotated second polygon whose corresponding matching score is lowest as compared to any other determined matching scores associated with the second polygon; 
set the orientation of the 3D virtual object to an orientation corresponding to the specific reprojected rotated second polygon; and 
based on the orientation of the 3D virtual object, determine an area of focus of the 2D object in 2D space.

Yuan et al, “Single Image-based Head Pose Estimation with Spherical Parametrization and 3D Morphing”(published at https://arxiv.org/abs/1907.09217v3, January 2020) generally teaches a method comprising: 

analyzing an image to identify a two-dimensional (2D) object of a particular type, said analyzing includes identifying a first set of key points of the 2D object, the first set of key points defining a first polygon (see Yuan Figure 2, 2D facial image and 2D feature point normalization. Some of the points can arbitrarily form a polygon); 

generating a 3D virtual object corresponding to the 2D object (see Figure 2, generic 3D facial model), the 3D virtual object being associated with a second set of key points defining a 3D shape that represents an orientation of the 3D virtual object (see Figure 2, 3D feature point normalization and page 12, first paragraph); 

rotating the 3D shape a selected number of times; 
for each rotation of the 3D shape: 
reprojecting said each rotated 3D shape into 2D space; and 
determining a matching score between said each reprojected rotated 3D shape and the first polygon; 
selecting a specific reprojected rotated 3D shape whose corresponding matching score is lowest as compared to any other determined matching scores associated with the 3D shape; 
3D shape (see Figure 2, final two steps and page 3).

However, since Yuan teaches that the second set of key points define a 3D shape, it fails to teach a second polygon and the subsequent processing of the second polygon as required in the independent claims. 

Takada et al, JP2009246799 (see attached machine translation) generally teaches a method comprising: 

analyzing an image to identify a two-dimensional (2D) object of a particular type, said analyzing includes identifying a first set of key points of the 2D object, the first set of key points defining a first polygon (see Takada paragraph [0021]. Some of the points can arbitrarily form a polygon); 

generating a 3D virtual object corresponding to the 2D object, the 3D virtual object being associated with a second set of key points represents an orientation of the 3D virtual object (see paragraph [0023]); 


for each rotation: 
reprojecting  the second set of key points into 2D space; and 
determining a matching score between said each reprojected rotated second set of key points and the first polygon; 
selecting a specific reprojected rotated 3D shape whose corresponding matching score is lowest as compared to any other determined matching scores associated with the second polygon; 
setting the orientation of the 3D virtual object to an orientation corresponding to the specific reprojected rotated second polygon (see paragraph [0024]).

However, Takada is silent with regards to a second polygon as required in the independent claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASEY L KRETZER whose telephone number is (571)272-5639. The examiner can normally be reached M-F 10:00-7:00 PM PDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID C PAYNE can be reached on (571)272-3024. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CASEY L KRETZER/Examiner, Art Unit 2637